18 So.3d 1254 (2009)
Richard Wallace KIBURIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-5853.
District Court of Appeal of Florida, Second District.
October 14, 2009.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ha Thu Dao, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Richard Wallace Kiburis appeals the revocation of his probation and resulting prison sentence. We affirm the judgment and sentence but remand for entry of a written order of revocation of probation.
When Mr. Kiburis attempted to correct the trial court's failure to render a separate written order of revocation by filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(b), the trial court denied relief stating that "collectively, the judgment and sentence constitutes [sic] a sufficient written order revoking probation to facilitate appellate review of the revocation." We do not agree. See Moschiano v. State, 12 So.3d 922 (Fla. 2d DCA 2009); Dawkins v. State, 936 So.2d 710 (Fla. 2d DCA 2006).
Affirmed; remanded with instructions.
CASANUEVA, C.J., and ALTENBERND and NORTHCUTT, JJ., concur.